                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

LAWRENCE WHITFIELD,

                         Petitioner,

                   v.                     CAUSE NO.: 3:18-CV-943-RLM-MGG

WARDEN,

                         Respondent.

                             OPINION AND ORDER

      Lawrence Whitfield, a prisoner without a lawyer, filed a habeas petition

challenging the disciplinary proceeding (WCC 18-6-415) at the Westville

Correctional Facility in which a disciplinary hearing officer found Mr. Whitfield

guilty of unauthorized possession of property in violation of Indiana Department

of Correction Offense 215. He was sanctioned with the loss of sixty days earned

credit time and a demotion in credit class.

      Mr. Whitfield argues that he is entitled to habeas relief because of a

discrepancy in the administrative record between the conduct report and the

video recording summary.

       [T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof
       will suffice, so long as the record is not so devoid of evidence that
       the findings of the disciplinary board were without support or
       otherwise arbitrary. Although some evidence is not much, it still
       must point to the accused’s guilt. It is not our province to assess
       the comparative weight of the evidence underlying the disciplinary
       board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).
      The administrative record includes the conduct report in which a

correctional officer says Mr. Whitfield was seen on a surveillance recording

removing and returning a phone to the officer’s station. It also includes a video

summary report in which a different correctional officer summarized the same

recording but didn’t identify the object in Mr. Whitfield’s possession. The conduct

report, by itself, constitutes some evidence that Mr. Whitfield possessed a phone

in violation of disciplinary policy. Though Mr. Whitfield suggests that the

discrepancy between the conduct report and video summary report detracts from

the credibility of the conduct report, the court does not engage in “independent

assessment of the credibility of witnesses” when reviewing prison disciplinary

decisions. Superintendent, Massachusetts Corr. Inst., Walpole v. Hill, 472 U.S.

445, 455 (1985). The argument regarding a discrepancy in the administrative

record is not a basis for habeas relief.

      Mr. Whitfield also argues that he is entitled to habeas relief because he

could have been found guilty of a lesser offense. The right to be found guilty of a

lesser offense isn’t among the requirements for procedural due process for prison

disciplinary proceedings enumerated in Wolff v. McDonnell, 418 U.S. 539 (1974),

and the Supreme Court of the United States has indicated that this list of

requirements is exhaustive. White v. Indiana Parole Bd., 266 F.3d 759, 768 (7th

Cir. 2001) (citing Baxter v. Palmigiano, 425 U.S. 308, 324 (1976)). Additionally,

habeas petitioners are generally required to pursue all available administrative

remedies for each claim to obtain relief in federal court. Moffat v. Broyles, 288

F.3d 978, 981-982 (7th Cir. 2002). Even if Mr. Whitfield’s argument about a



                                           2
lesser charge had merit, the court couldn’t grant habeas relief because there is

no indication that he raised the argument in an administrative appeal. The

argument regarding a lesser offense is not a basis for habeas relief.

      Because Mr. Whitfield hasn’t asserted a valid claim for habeas relief, the

habeas petition is denied. If Mr. Whitfield wants to appeal this decision, he

doesn’t need a certificate of appealability because he is challenging a prison

disciplinary proceeding. See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir.

2009). However, he may not proceed in forma pauperis on appeal because the

court finds pursuant to 28 U.S.C. § 1915(a)(3) that an appeal in this case could

not be taken in good faith.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition (ECF 1);

      (2) DIRECTS the clerk to enter judgment and close this case; and

      (3) DENIES the petitioner leave to proceed in forma pauperis on appeal.

      SO ORDERED on August 20, 2019

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        3
